Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 19 January 1807
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dear Louisa.
Washington 19. Jany: 1807.

Since I wrote you, which was last Thursday, I have received three letters from you, which call for a particular Answer—I must however defer it untill to-morrow; for at this time we are in the midst of a debate on the Bridge question; to which I must give all my attention—The weather too is so cold that I am scarcely able to write in my seat—My thermometer stood this morning at 6. degrees.
I am distress’d to learn that you have so much reason to be dissatisfied with your present situation—That they should supply you so penuriously is insupportable—I would recommend it to you, if Mr: G. will not remedy this cause of complaint, to change your lodgings—I presume however that if you speak to him he will take care that you shall be sufficiently provided—
My anxiety on account of George was perhaps excessive; but you know how we feel on knowing a child far distant from us, to be ill; and you will conceive how much that alarm was aggravated by the calamity to which I had been so recent a witness—I still feel much concerned for him, although the account you give of him in your last Letters has abated some of my anxiety. I hope soon to have the pleasure of seeing under your hand that both he and yourself, and John and Caroline are all well; being ever faithfully your’s

John Quincy Adams.